Citation Nr: 1744186	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  11-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant is basically eligible for Department of Veterans Affairs (VA) benefits based on a period of service from August 24 to November 6, 1998.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The appellant served in the United States Marine Corps from August 1998 to November 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In her October 2010 notice of disagreement, the appellant made a request for a formal hearing in either Virginia or Washington, D.C.  It is unclear if this was a request for a Decision Review Officer's hearing, a Travel Board hearing, or a hearing before a Department of Defense Discharge Review Board.  However, she clarified in her November 2011 substantive appeal that she did not want a Board hearing, and failed to appear for a September 2016 Decision Review Officer's hearing.  There are no other hearing requests or requests to reschedule of record, and as such, the Board deems her request for a Board hearing withdrawn.  See 38 C.F.R § 20.704(e).


FINDINGS OF FACT

1.  In November 1998, the appellant was given an entry-level separation following a period of uncharacterized service.  

2.  The nature of the appellant's discharge was due to fraudulent enlistment for concealment of a physical defect that would have prevented her enlistment.


CONCLUSION OF LAW

The appellant's entry-level separation following her uncharacterized service was due to fraudulent enlistment for the concealment of a physical defect that would have prevented her enlistment, and the character of her discharge is a bar to the payment of VA monetary benefits.  38 U.S.C.A. §§ 101, 5303 (West 2016); 38 C.F.R. § 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is basically eligible for Department of Veterans Affairs (VA) benefits based on a period of service from August 24, 1998 to November 6, 1998.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "veteran" means "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars and (2) regulatory bars.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c),(d).  As is relevant here, a statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions: 
* As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities;
* By reason of the sentence of a general court-martial; 
* Resignation by an officer for the good of the service; 
* As a deserter; 
* As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, 
* By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 
See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c). 

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions:
* Acceptance of undesirable discharge in lieu of trial by general court- martial; 
* Mutiny or spying; 
* Offense involving moral turpitude (this includes, generally, conviction of a felony); 
* Willful and persistent misconduct; and, 
* Homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 
See 38 C.F.R. § 3.12(d).

An entry-level separation shall be considered under conditions other than dishonorable, and therefore would not be a bar to VA benefits based solely on this characterization.  38 C.F.R. § 3.12(k)(1).  However, a void enlistment or induction may be a bar to VA benefits depending on the facts and circumstances surrounding the separation.  38 C.F.R. § 3.12(k)(2).  As is relevant here, a discharge for concealment of a physical or mental defect which would have prevented enlistment will be held to be under dishonorable conditions, and therefore a bar to VA benefits.  38 C.F.R. § 3.14(a).  

If a statutory or regulatory bar exists, VA benefits may still be granted if it is established at the time of the offense leading to the discharge that the Veteran was insane.  38 U.S.C.A. § 5303(b).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Here, insanity has not been raised as a defense by the appellant.  Accordingly, the Board finds this exception inapplicable. 

If no statutory or regulatory bar exists, VA will find that the individual qualifies as a veteran because he or she was discharged under conditions other than dishonorable.

In this case, the Board finds that the Veteran's entry-level separation following her uncharacterized service was due to fraudulent enlistment for the concealment of a physical defect that would have prevented her enlistment, and therefore she is not basically eligible for VA benefits

Specifically, the appellant's DD-214 reflects an entry-level separation following uncharacterized service.  Further, the evidentiary record contains service personnel records which reflect that, when the appellant presented for enlistment in a July 1998 prescreening evaluation, she reported that she had never been hospitalized and denied any prior medical problems or issues.  She also specifically denied having a past history of stomach, intestinal, and/or rectal problems.  In fact, she stated that her only medical illness or injury was for "child birth."  

The appellant's military records indicate that the Veteran was hospitalized for rectal bleeding in October 1998 for an arteriovenous malformation in her colon which necessitated a partial resection.  During her hospitalization, the Veteran admitted that she was previously hospitalized approximately 5 years earlier for a "large varix of the cecum and right colon."  

Subsequently, the records document that in October 1998, the commanding officer approved the recommended discharge for fraudulent entry, due to the fact that she failed to disclose her pre-service history of gastrointestinal problems.  Later in October 1998, the appellant acknowledged the recommendation for discharge for fraudulent entry, as well as her rights, to include a hearing before a board of officers and a right to counsel, all of which she waived.  She also acknowledged that she understood that a discharge under conditions other than honorable might result in ineligibility for many or all benefits as a veteran.  In her defense, the appellant submitted a statement indicating that while she spent two days in the hospital for a "G.I. bleed," she did not have any further complications and was "convinced that she was healthy with no medical problems."

In arriving at this conclusion, the Board acknowledges the appellant's assertion that, despite her failure to disclose her prior hospitalization for a gastrointestinal issue, she is entitled to VA benefits because she believed that she was healthy and did not know that she had any current medical problems.  Nevertheless, the evidence of record, including the appellant's own statements, indicates that she was aware of the fact that she spent two days in the hospital as a result of rectal/gastrointestinal bleeding, and it is reasonable for the Board to find that such a condition was significant enough to mention when she enlisted.  Indeed, it is likely that this condition would have medically disqualified her from enlisting.  Therefore, while the appellant may not have been aware that she had any current gastrointestinal issues at the time on enlistment, she was aware of her prior history of those problems, and she should have noted them when entering service.  

The Board has considered if there are any other reasons to set aside the statutory bar to VA benefits, including because the appellant was insane at the time of the offense leading to the discharge, or that she received an upgrade in her discharge by a discharge review board established under 38 U.S.C.A. § 1153.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(h).  However, as discussed, insanity has not been shown by the evidence of record or raised as a defense by the appellant.  Moreover, the Board notes that, in February 2012, the appellant requested that her military records be corrected (and discharge upgraded) to allow entitlement to VA benefits. However, the Navy Discharge Review Board denied her application, noting that her administrative discharge, type of discharge, and the reasons therefore were appropriate. 

In sum, the foregoing evidence shows that the appellant was discharged because she concealed her prior history of gastrointestinal issues which would have prevented her enlistment.  38 C.F.R. § 3.14(a).  Accordingly, the character of the appellant's discharge is a bar to her receipt of VA compensation benefits, and her appeal is denied

VA Duty to Notify and Assist

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, there is no indication of a failure to notify or assist, any defect is not prejudicial.  See Scott, 789 F.3rd at 1375.  

Additionally, it is noted that this appeal was remanded by the Board in March 2017 in order to obtain outstanding service treatment and personnel records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding service treatment and personnel records were obtained.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

The appellant is not basically eligible for Department of Veterans Affairs (VA) benefits based on a period of service from August 24, 1998 to November 6, 1998, and her character of discharge constitutes a bar to payment of VA compensation benefits.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


